Exhibit 10.22

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
August 16, 2004, by and among Kite Realty Group Trust, a Maryland real estate
investment trust (the “Company”), Kite Realty Group, L.P., a Delaware limited
partnership (the “Operating Partnership” and together with the Company, the
“Indemnitors”), and Eugene Golub (the “Indemnitee”).

 

WHEREAS, the Indemnitee is an officer or a member of the Board of Trustees of
the Company and in such capacity is performing a valuable service for the
Company and the Operating Partnership;

 

WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Trustees with respect to indemnification of,
and advancement of expenses to, such persons;

 

WHEREAS, the Declaration of Trust of the Company (the “Declaration of Trust”)
authorizes the Company to indemnify and advance expenses to its officers and
trustees to the maximum extent permitted by Maryland law in effect from time to
time;

 

WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”) provide
that each officer and trustee of the Company shall be indemnified by the Company
to the maximum extent permitted by Maryland law in effect from time to time and
shall be entitled to advancement of expenses consistent with Maryland law;

 

WHEREAS, the Company is the general partner of, and conducts substantially all
of its business through, the Operating Partnership;

 

WHEREAS, the Amended and Restated Partnership Agreement of the Operating
Partnership (the “Partnership Agreement”) provides for indemnification and
advancement of expenses to the Company and its officers and trustees consistent
with the applicable provisions of Maryland law, subject to the same limitations
on indemnity and advancement of expenses that apply under Maryland law to
indemnity and advancement of expenses by the Company of its officers and
trustees; and

 

WHEREAS, to induce the Indemnitee to provide services to the Company as an
officer or a member of the Board of Trustees, and to provide the Indemnitee with
specific contractual assurance that indemnification will be available to the
Indemnitee regardless of, among other things, any amendment to or revocation of
the Declaration of Trust, the Bylaws or the Partnership Agreement, or any
acquisition transaction relating to the Company, the Indemnitors desire to
provide the Indemnitee with protection against personal liability as set forth
herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitors and the Indemnitee hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.             DEFINITIONS.

 

For purposes of this Agreement:

 

(A)          “Change in Control” shall mean

 

i.              the dissolution or liquidation of the Company;

 

ii.             the merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity or
immediately following which the persons or entities who were beneficial owners
(as determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) of voting securities of the Company immediately
prior thereto cease to beneficially own more than fifty percent (50%) of the
voting securities of the surviving entity immediately thereafter;

 

iii.            a sale of all or substantially all of the assets of the Company
to another person or entity;

 

iv.            any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) that results in any
person or entity or “group” (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) (other than persons who are shareholders or affiliates
immediately prior to the transaction) owning thirty percent (30%) or more of the
combined voting power of all classes of shares of the Company; or

 

v.             individuals who, as of the date hereof, constitute the Board of
Trustees (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Trustees; provided, however, that any individual
becoming a trustee subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the trustees then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for trustee, without written objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of trustees or other
actual or threatened solicitation of proxies or contests by or on behalf of a
person other than the Board of Trustees.

 

(B)           “Corporate Status” describes the status of a person who is or was
a trustee or officer of the Company (or of any domestic or foreign predecessor
entity of the

 

2

--------------------------------------------------------------------------------


 

Company in a merger, consolidation or other transaction in which the
predecessor’s interest ceased upon consummation of the transaction) or is or was
serving at the request of the Company (or any such predecessor entity) as a
director, officer, partner (limited or general), member, trustee, employee or
agent of any other foreign or domestic corporation, partnership, joint venture,
limited liability company, trust, other enterprise (whether conducted for profit
or not for profit) or employee benefit plan. The Company (and any domestic or
foreign predecessor entity of the Company in a merger, consolidation or other
transaction in which the predecessor’s existence ceased upon consummation of the
transaction) shall be deemed to have requested the Indemnitee to serve an
employee benefit plan where the performance of the Indemnitee’s duties to the
Company (or any such predecessor entity) also imposes or imposed duties on, or
otherwise involves or involved services by, the Indemnitee to the plan or
participants or beneficiaries of the plan.

 

(C)           “Expenses” shall include all attorneys’ and paralegals’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, or being or preparing to be a witness in
a Proceeding.

 

(D)          “Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing, or any
other proceeding, including appeals therefrom, whether civil, criminal,
administrative, or investigative, except one initiated by the Indemnitee
pursuant to paragraph 8 of this Agreement to enforce such Indemnitee’s  rights
under this Agreement.

 

(E)           “Special Legal Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, or in the past two years has been, retained to represent (i) the Indemnitors
or the Indemnitee in any matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.

 

2.             INDEMNIFICATION

 

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Declaration of Trust, the Bylaws,
the Partnership Agreement, any other agreement, a vote of shareholders or
resolution of the Board of Trustees or otherwise if, by reason of such
Indemnitee’s Corporate Status, such Indemnitee is, or is threatened to be made,
a party to any threatened, pending, or completed Proceeding, including a
Proceeding by or in the right of the Company or the Operating Partnership. 
Unless prohibited by paragraph 13 hereof and subject to the other provisions of
this Agreement, the Indemnitee shall be indemnified hereunder, to the maximum
extent provided by Maryland law in effect from time to time, against judgments,
penalties, fines, and settlements and reasonable Expenses actually incurred by
or on behalf of such Indemnitee in connection with such Proceeding or any claim,

 

3

--------------------------------------------------------------------------------


 

issue or matter therein; provided, however, that if such Proceeding was one by
or in the right of the Company or the Operating Partnership, indemnification may
not be made in respect of such Proceeding if the Indemnitee shall have been
adjudged to be liable to the Company or the Operating Partnership.  For purposes
of this paragraph 2, excise taxes assessed on the Indemnitee with respect to an
employee benefit plan pursuant to applicable law shall be deemed fines.

 

3.             EXPENSES OF A SUCCESSFUL PARTY

 

Without limiting the effect of any other provision of this Agreement and without
regard to the provisions of paragraph 6 hereof, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a party to and
is successful, on the merits or otherwise, in any Proceeding pursuant to a final
non-appealable order, such Indemnitee shall be indemnified against all
reasonable Expenses actually incurred by or on behalf of such Indemnitee in
connection therewith.  If the Indemnitee is not wholly successful in such
Proceeding pursuant to a final non-appealable order but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues, or
matters in such Proceeding pursuant to a final non-appealable order, the
Indemnitors shall indemnify the Indemnitee against all reasonable Expenses
actually incurred by or on behalf of such Indemnitee in connection with each
successfully resolved claim, issue or matter.  For purposes of this paragraph
and without limitation, the termination of any claim, issue or matter in such
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

4.             ADVANCEMENT OF EXPENSES

 

The Indemnitors shall advance all reasonable Expenses incurred by or on behalf
of the Indemnitee in connection with any Proceeding within 20 days after the
receipt by the Indemnitors of a statement from the Indemnitee requesting such
advance from time to time, whether prior to or after final disposition of such
Proceeding.  Such statement shall reasonably evidence the Expenses incurred or
to be incurred by the Indemnitee and shall include or be preceded or accompanied
by (i) a written affirmation by the Indemnitee of the Indemnitee’s good faith
belief that the standard of conduct necessary for indemnification by the
Indemnitors as authorized by this Agreement has been met and (ii) a written
undertaking by or on behalf of the Indemnitee to repay the amounts advanced if
it should ultimately be determined that the standard of conduct has not been
met.  The undertaking required by clause (ii) of the immediately preceding
sentence shall be an unlimited general obligation of the Indemnitee but need not
be secured and may be accepted without reference to financial ability to make
the repayment.

 

5.             WITNESS EXPENSES

 

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a witness for
any reason in any Proceeding to which such Indemnitee is not a named defendant
or respondent, such Indemnitee shall be indemnified by the Indemnitors against
all Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith.

 

4

--------------------------------------------------------------------------------


 

6.             DETERMINATION OF ENTITLEMENT TO AND AUTHORIZATION OF
INDEMNIFICATION

 

(A)          To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Indemnitors a written request, including therewith such
documentation and information reasonably necessary to determine whether and to
what extent the Indemnitee is entitled to indemnification.

 

(B)           Indemnification under this Agreement may not be made unless
authorized for a specific Proceeding after a determination has been made in
accordance with this Section 6(B) that indemnification of the Indemnitee is
permissible in the circumstances because the Indemnitee has met the following
standard of conduct: the Indemnitors shall indemnify the Indemnitee in
accordance with the provisions of paragraph 2 hereof, unless it is established
that:  (a) the act or omission of the Indemnitee was material to the matter
giving rise to the Proceeding and (x) was committed in bad faith or (y) was the
result of active and deliberate dishonesty; (b) the Indemnitee actually received
an improper personal benefit in money, property or services; or (c) in the case
of any criminal proceeding, the Indemnitee had reasonable cause to believe that
the act or omission was unlawful.  Upon receipt by the Indemnitors of the
Indemnitee’s written request for indemnification pursuant to subparagraph 6(A),
a determination as to whether the applicable standard of conduct has been met
shall be made within the period specified in paragraph 6(E):  (i) if a Change in
Control shall have occurred, by Special Legal Counsel in a written opinion to
the Board of Trustees, a copy of which shall be delivered to the Indemnitee,
with Special Legal Counsel selected by the Indemnitee (unless the Indemnitee
shall request that such determination be made by the person or persons and in
the manner provided in clause (ii) of this paragraph 6(B), in which event the
provisions of such clause (ii) shall apply) (If the Indemnitee selects Special
Legal Counsel to make the determination under this clause (i), the Indemnitee
shall give prompt written notice to the Indemnitors advising them of the
identity of the Special Legal Counsel so selected); or (ii) if a Change in
Control shall not have occurred, (A) by the Board of Trustees by a majority vote
of a quorum consisting of trustees not, at the time, parties to the Proceeding,
or, if such quorum cannot be obtained, then by a majority vote of a committee of
the Board of Trustees consisting solely of two or more trustees not, at the
time, parties to such Proceeding and who were duly designated to act in the
matter by a majority vote of the full Board of Trustees in which the designated
trustees who are parties may participate, (B) by Special Legal Counsel in a
written opinion to the Board of Trustees, a copy of which shall be delivered to
the Indemnitee, with Special Legal Counsel selected by the Board of Trustees or
a committee of the Board of Trustees by vote as set forth in subparagraph
(ii)(A) of this paragraph 6(B), or, if the requisite quorum of the full Board of
Trustees cannot be obtained therefor and the committee cannot be established, by
a majority of the full Board of Trustees in which trustees who are parties to
the Proceeding may participate (If the Indemnitors select Special Legal Counsel
to make the determination under this clause (ii), the Indemnitors shall give
prompt

 

5

--------------------------------------------------------------------------------


 

written notice to the Indemnitee advising him or her of the identity of the
Special Legal Counsel so selected) or (C) by the shareholders of the Company. 
If it is so determined that the Indemnitee is entitled to indemnification,
payment to the Indemnitee shall be made within 10 days after such determination.
Authorization of indemnification and determination as to reasonableness of
Expenses shall be made in the same manner as the determination that
indemnification is permissible.  However, if the determination that
indemnification is permissible is made by Special Legal Counsel under clause (B)
above, authorization of indemnification and determination as to reasonableness
of Expenses shall be made in the manner specified under clause (B) above for the
selection of such Special Legal Counsel.

 

(C)           The Indemnitee shall cooperate with the person or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination.  Any reasonable costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Indemnitee in so
cooperating shall be borne by the Indemnitors (irrespective of the determination
as to the Indemnitee’s entitlement to indemnification) and the Indemnitors
hereby indemnify and agree to hold the Indemnitee’s harmless therefrom.

 

(D)           In the event the determination of entitlement to indemnification
is to be made by Special Legal Counsel pursuant to paragraph 6(B) hereof, the
Indemnitee, or the Indemnitors, as the case may be, may, within seven days after
such written notice of selection shall have been given, deliver to the
Indemnitors or to the Indemnitee, as the case may be, a written objection to
such selection.  Such objection may be asserted only on the grounds that the
Special Legal Counsel so selected does not meet the requirements of “Special
Legal Counsel” as defined in paragraph 1 of this Agreement.  If such written
objection is made, the Special Legal Counsel so selected may not serve as
Special Legal Counsel until a court has determined that such objection is
without merit.  If, within 20 days after submission by the Indemnitee of a
written request for indemnification pursuant to paragraph 6(A) hereof, no
Special Legal Counsel shall have been selected or, if selected, shall have been
objected to, either the Indemnitors or the Indemnitee may petition a court for
resolution of any objection which shall have been made by the Indemnitors or the
Indemnitee to the other’s selection of Special Legal Counsel and/or for the
appointment as Special Legal Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom an objection is so resolved or the person so appointed shall act as Special
Legal Counsel under paragraph 6(B) hereof.  The Indemnitors shall pay all
reasonable fees and expenses of Special Legal Counsel incurred in connection
with acting pursuant to paragraph 6(B) hereof, and all reasonable fees and
expenses incident to the selection of such Special Legal Counsel pursuant to
this paragraph 6(D).  In the event that a determination of entitlement to
indemnification is to be made by Special Legal Counsel and such determination

 

6

--------------------------------------------------------------------------------


 

shall not have been made and delivered in a written opinion within ninety (90)
days after the receipt by the Indemnitors of the Indemnitee’s request in
accordance with paragraph 6(A), upon the due commencement of any judicial
proceeding in accordance with paragraph 8(A) of this Agreement, Special Legal
Counsel shall be discharged and relieved of any further responsibility in such
capacity.

 

(E)           If the person or entity making the determination whether the
Indemnitee is entitled to indemnification shall not have made a determination
within 60 days after receipt by the Indemnitors of the request therefor, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and the Indemnitee shall be entitled to such indemnification,
absent:  (i) a misstatement by the Indemnitee of a material fact, or an omission
of a material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.  Such 60-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the person or entity making said determination in good faith requires additional
time for the obtaining or evaluating of documentation and/or information
relating thereto.  The foregoing provisions of this paragraph 6(E) shall not
apply:  (i) if the determination of entitlement to indemnification is to be made
by the shareholders and if within 15 days after receipt by the Indemnitors of
the request for such determination the Board of Trustees resolves to submit such
determination to the shareholders for consideration at an annual or special
meeting thereof to be held within 75 days after such receipt and such
determination is made at such meeting, or (ii) if the determination of
entitlement to indemnification is to be made by Special Legal Counsel pursuant
to paragraph 6(B) of this Agreement.

 

7.             PRESUMPTIONS

 

(A)          In making a determination with respect to entitlement or
authorization of indemnification hereunder, the person or entity making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement and the Indemnitors shall have the burden of proof to
overcome such presumption.

 

(B)           The termination of any Proceeding by conviction, or upon a plea of
nolo contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.

 

8.             REMEDIES

 

(A)          In the event that:  (i) a determination is made in accordance with
the provisions of paragraph 6 that the Indemnitee is not entitled to
indemnification under this Agreement, or (ii) advancement of reasonable Expenses
is not timely made pursuant to this Agreement, or (iii) payment of
indemnification due the Indemnitee under this Agreement is not timely made, the
Indemnitee shall be entitled to an adjudication in an appropriate court of
competent jurisdiction of

 

7

--------------------------------------------------------------------------------


 

such Indemnitee’s entitlement to such indemnification or advancement of
Expenses.

 

(B)           In the event that a determination shall have been made pursuant to
paragraph 6 of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this paragraph 8
shall be conducted in all respects as a de novo trial on the merits.  The fact
that a determination had been made earlier pursuant to paragraph 6 of this
Agreement that the Indemnitee was not entitled to indemnification shall not be
taken into account in any judicial proceeding commenced pursuant to this
paragraph 8 and the Indemnitee shall not be prejudiced in any way by reason of
that adverse determination.  In any judicial proceeding commenced pursuant to
this paragraph 8, the Indemnitors shall have the burden of proving that the
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

 

(C)           If a determination shall have been made or deemed to have been
made pursuant to this Agreement that the Indemnitee is entitled to
indemnification, the Indemnitors shall be bound by such determination in any
judicial proceeding commenced pursuant to this paragraph 8, absent:  (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

 

(D)          The Indemnitors shall be precluded from asserting in any judicial
proceeding commenced pursuant to this paragraph 8 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Indemnitors are bound by all the provisions
of this Agreement.

 

(E)           In the event that the Indemnitee, pursuant to this paragraph 8,
seeks a judicial adjudication of such Indemnitee’s rights under, or to recover
damages for breach of, this Agreement, if successful in whole or in part, the
Indemnitee shall be entitled to recover from the Indemnitors, and shall be
indemnified by the Indemnitors against, any and all reasonable Expenses actually
incurred by such Indemnitee in such judicial adjudication.

 

9.             NOTIFICATION AND DEFENSE OF CLAIMS

 

The Indemnitee agrees promptly to notify the Indemnitors in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitors will not relieve the Indemnitors from any liability
that the Indemnitors may have to Indemnitee under this Agreement unless the
Indemnitors are materially prejudiced thereby.  With respect to any such
Proceeding as to which Indemnitee notifies the Indemnitors of the commencement
thereof:

 

(A)          The Indemnitors will be entitled to participate therein at their
own expense.

 

8

--------------------------------------------------------------------------------


 

(B)           Except as otherwise provided below, the Indemnitors will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee.  After notice from the Indemnitors to Indemnitee of the Indemnitors’
election so to assume the defense thereof, the Indemnitors will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below.  Indemnitee
shall have the right to employ Indemnitee’s own counsel in such Proceeding, but
the fees and disbursements of such counsel incurred after notice from the
Indemnitors of the Indemnitors’ assumption of the defense thereof shall be at
the expense of Indemnitee unless (a) the employment by counsel by Indemnitee has
been authorized by the Indemnitors, (b) the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Indemnitors and
the Indemnitee in the conduct of the defense of such action, (c) such Proceeding
seeks penalties or other relief against the Indemnitee with respect to which the
Indemnitors could not provide monetary indemnification to the Indemnitee (such
as injunctive relief or incarceration) or (d) the Indemnitors shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and disbursements of counsel shall be at the expense of the
Indemnitors.  The Indemnitors shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Indemnitors, or as to which Indemnitee
shall have reached the conclusion specified in clause (b) above, or which
involves penalties or other relief against Indemnitee of the type referred to in
clause (c) above.

 

(C)           The Indemnitors shall not be liable to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any action or claim
effected without the Indemnitors’ written consent.  The Indemnitors shall not
settle any action or claim in any manner that would impose any penalty or
limitation on Indemnitee without Indemnitee’s written consent.  Neither the
Indemnitors nor Indemnitee will unreasonably withhold or delay consent to any
proposed settlement.

 

10.           NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION

 

(A)          The rights of indemnification and to receive advancement of
reasonable Expenses as provided by this Agreement shall not be deemed exclusive
of any other rights to which the Indemnitee may at any time be entitled under
applicable law, the Declaration of Trust, the Bylaws, the Operating
Partnership’s Partnership Agreement, any other agreement, a vote of
shareholders, a resolution of the Board of Trustees or otherwise.  No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to the Indemnitee with respect to any action taken or omitted by
the Indemnitee as a member of the Board of Trustees prior to such amendment,
alteration or repeal.

 

9

--------------------------------------------------------------------------------


 

(B)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for trustees and officers of the Company,
the Indemnitee shall be covered by such policy or policies in accordance with
its or their terms to the maximum extent of the coverage available and upon any
“Change in Control” the Company shall use commercially reasonable efforts to
obtain or arrange for continuation and/or “tail” coverage for the Indemnitee to
the maximum extent obtainable at such time.

 

(C)           In the event of any payment under this Agreement, the Indemnitors
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and take all
actions necessary to secure such rights, including execution of such documents
as are necessary to enable the Indemnitors to bring suit to enforce such rights.

 

(D)          The Indemnitors shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that the Indemnitee has otherwise actually received such payment under any
insurance policy, contract, agreement, or otherwise.

 

11.           CONTINUATION OF INDEMNITY

 

(A)          All agreements and obligations of the Indemnitors contained herein
shall continue during the period the Indemnitee is an officer or a member of the
Board of Trustees of the Company and shall continue thereafter so long as the
Indemnitee shall be subject to any threatened, pending or completed Proceeding
by reason of such Indemnitee’s Corporate Status and during the period of statute
of limitations for any act or omission occurring during the Indemnitee’s term of
Corporate Status. This Agreement shall be binding upon the Indemnitors and their
respective successors and assigns and shall inure to the benefit of the
Indemnitee and such Indemnitee’s heirs, executors and administrators.

 

(B)          The Company and the Operating Partnership shall require and cause
any successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company or the Operating Partnership, by written agreement
in form and substance reasonably satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company and the Operating Partnership would be required to
perform if no such succession had taken place.

 

12.           SEVERABILITY

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal, or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal, or

 

10

--------------------------------------------------------------------------------


 

unenforceable, that is not itself invalid, illegal, or unenforceable) shall not
in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any paragraph of this Agreement containing any such provision held to
be invalid, illegal, or unenforceable, that is not itself invalid, illegal, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provisions held invalid, illegal, or unenforceable.

 

13.           EXCEPTION TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES

 

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to any Proceeding initiated by such Indemnitee against
the Indemnitors other than a proceeding commenced pursuant to paragraph 8.

 

14.           NOTICE TO THE COMPANY SHAREHOLDERS

 

Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the shareholders of the
Company with the notice of the next the Company shareholders’ meeting or prior
to the meeting.

 

15.           PAYMENT BY THE OPERATING PARTNERSHIP OF AMOUNTS REQUIRED  TO BE
PAID         OR ADVANCED BY THE COMPANY

 

The obligations of the Company and the Operating Partnership under this
Agreement shall be joint and several.  The Operating Partnership shall promptly
pay upon demand by the Company or the Indemnitee all amounts the Company is
required to pay or advance hereunder.

 

16.           HEADINGS

 

The headings of the paragraph of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

 

17.           MODIFICATION AND WAIVER

 

No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

18.           NOTICES

 

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by

 

11

--------------------------------------------------------------------------------


 

certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, if so delivered or mailed, as the case
may be, to the following addresses:

 

If to the Indemnitee, to the address set forth in the records of the Company.

 

If to the Indemnitors, to:

 

 

Kite Realty Group Trust

 

Kite Realty Group, L.P.

 

30 S. Meridian Street

 

Suite 1100

 

Indianapolis, Indiana  46204

 

Attention: Daniel R. Sink

 

Fax No.:  317/577-5605

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Kite Realty Group Trust

 

30 S. Meridian Street

 

Suite 1100

 

Indianapolis, Indiana  46204

 

Attention: Tanya Marsh, Esq.

 

Fax No.:  317/577-5600

 

or to such other address as may have been furnished to the Indemnitee by the
Indemnitors or to the Indemnitors by the Indemnitee, as the case may be.

 

19.           GOVERNING LAW

 

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.

 

20.           COUNTERPARTS

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.

 

(Remainder of page intentionally left blank.)

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

KITE REALTY GROUP TRUST

 

 

 

By:

/s/ THOMAS K. McGOWAN

 

 

Name:

Thomas K. McGowan

 

Title:

Executive Vice President

 

 

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

By:

Kite Realty Group Trust,

 

 

its general partner

 

 

 

By:

/s/ THOMAS K. McGOWAN

 

 

Name:

Thomas K. McGowan

 

Title:

Executive Vice President

 

 

 

 

 

INDEMNITEE:

 

 

 

/s/ EUGENE GOLUB

 

 

Eugene Golub

 

13

--------------------------------------------------------------------------------